           Case 1:20-cv-02882-RA-GWG Document 50 Filed 02/05/21 Page 1 of 1


                                                                 USDC-SDNY
UNITED STATES DISTRICT COURT
                                                                 DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                    ELECTRONICALLY FILED
                                                                 DOC#:
 JMG IMPROVEMENTS, INC., et al.,                                 DATE FILED:

                             Plaintiff,
                                                                20-CV-2882 (RA)
                        v.
                                                                     ORDER
 ARCH SPECIALTY INSURANCE
 COMPANY, et al.,

                             Defendants.


RONNIE ABRAMS, United States District Judge:

         On May 15, 2020, Defendants filed a motion to dismiss “the claims in the Complaint alleging

violations of New York Insurance Law § 2106 and 11 NYCRR Part 216 (Regulation 64).” Dkt. 16.

Plaintiffs did not file a memorandum of law in opposition to the motion. No later than Monday, February

8, 2021, Plaintiffs shall submit a letter informing the Court whether they consent to strike any mention

of New York Insurance Law § 2106 and 11 NYCRR Part 216 (Regulation 64) from their complaint, or

whether they oppose the motion.

SO ORDERED.

Dated:      February 5, 2021
            New York, New York

                                                 RONNIE ABRAMS
                                                 United States District Judge
